Order entered March 9, 2021




                                                        In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas

                                              No. 05-21-00100-CV

       LAURA LOPEZ, INDIVIDUALLY, ON BEHALF OF HERNAN MURILLO,
          DECEASED, AND AS NEXT FRIEND OF ALFONSO MURILLO,
        MARCOS MURILLO, ABIGAIL MURILLO, AND KAREN MURILLO,
                               Appellant

                                                           V.

                            SUNSTATE EQUIPMENT CO. LLC, Appellee

                           On Appeal from the 44th Judicial District Court
                                       Dallas County, Texas
                                Trial Court Cause No. DC-19-16959

                                                       ORDER

               Before the Court is appellant’s February 25, 2021 unopposed motion for

      leave to file an amended notice of appeal to include the severed trial court cause

      number that was assigned on February 17, 2021.1                    We GRANT the motion.

      Appellant’s amended notice of appeal was filed on February 25, 2021.



1
    Appellant filed her initial notice of appeal on February 11, 2021.
      We DIRECT the Clerk of this Court to correct the trial court cause number

in this appeal to DC-21-02079.

                                          /s/   KEN MOLBERG
                                                JUSTICE